                        Case 13-22173-LMI         Doc 79       Filed 08/19/21     Page 1 of 2




           ORDERED in the Southern District of Florida on August 18, 2021.




                                                               Laurel M. Isicoff
                                                               Chief United States Bankruptcy Judge
___________________________________________________________________________



                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA

             In re: Yohan Rodriguez,                                        Case No. 13-22173-LMI
                    Debtor(s)                                               Chapter 13
             _________________________/

              ORDER AVOIDING JUDICIAL LIENS OF AMERICAN EXPRESS BANK, FSB
               AND CITIBANK, N.A., PURSUANT TO 11 U.S.C. § 522(F) ON HOMESTEAD

                     THIS MATTER, came to be heard before the Honorable Judge of the Court on

             August 10, 2021 at 9:00 AM, upon the Debtor’s Motion to Avoid Judicial Liens of

             American Express Bank, FSB (herein “AMEX”) and CITIBANK, N.A. (herein “CITI”),

             pursuant to 11 U.S.C. § 522(f) (herein the “Motion”; ECF#72), and the Court having

             reviewed the Motion and the Court file, hearing argument of Debtor’s counsel, noting no

             other appearance in the matter, and being otherwise fully advised in the premises, it is,

                     ORDERED AND ADJUDGED:

                1.      The Motion to Avoid Judicial Liens of AMEX and CITI is GRANTED.




                                                           1
           Case 13-22173-LMI         Doc 79       Filed 08/19/21   Page 2 of 2




   2.      The Judgments are avoided pursuant to 11 U.S.C. § 522(f) and Article X,

           Section 4(a), of the Florida Constitution, and the liens no longer exist against

           the Property. This order also applies to any re-recordings of the Judgments.

   3.      Therefore, the judicial lien held by AMEX in and on Debtor’s homestead

           located at 1210 W 62 Street, Hialeah, FL 33012-6319, entered of record at

           Official Records Book 28044 Pg 3150 recorded on March 22, 2013

           (CFN#2012R0206721), in the public records of Miami-Dade County, Florida,

           be and hereby is cancelled.

   4.      Furthermore, the judicial lien held by CITI in and on Debtor’s homestead

           located at 1210 W 62 Street, Hialeah, FL 33012-6319, entered of record at

           Official Records Book 28425 Pg 4532 recorded on January 2, 2013

           (CFN#2013R0003330) in the public records of Miami Dade County, Florida,

           be and hereby is cancelled.

   5.      The homestead described is further legally described as follows:

                       Folio No.: 04-2035-009-0160
                       Legal Description: 35 52 40 WESTHAVEN HGTS 2ND ADD
                       PB 69-67 LOT 16 BLK 23 LOT SIZE SITE VALUE OR
                       18640-1730 0599 1 COC 21502-3490 05 2003 1

                                            ###
Debtor’s counsel’s is hereby directed to serve a copy of this order on all interested parties
immediately upon receipt.

Respectfully submitted by:
Robert Sanchez, Esq.
FBN#0442161
Attorney for Debtor
ROBERT SANCHEZ P.A.,
355 W 49th Street
Hialeah, Florida 33012
Telephone (305) 687-8008




                                              2
